DETAILED ACTION
	This is the first office action on the merits for 16/318,039, filed 1/15/2019, which is a national stage entry of PCT/KR2017/007176, filed 7/5/2017, which claims priority to Korean application KR10-2016-0095748, filed 7/27/2016, after the request for continued examination filed 1/21/2022.
	Claims 1-16 are pending in the application.
The prior art rejections have been withdrawn, in light of the claim amendments. New grounds of rejection have been presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, although they are not currently applied in a grounds of rejection.
Higuchi, et al. (U.S. Patent Application Publication 2014/0370366 A1) (Figs. 17-18, 24-26)
Kanda, et al. (U.S. Patent Application Publication 2012/0189899 A1)
Mineya (U.S. Patent Application Publication 2011/0311852 A1) (Fig. 8)

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification does not provide support for the recitation “the patterns have a width in the first direction of 0.” Therefore, this limitation is considered to introduce new matter into the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “when the rechargeable battery is in an unbent state, the patterns have a width in the first direction of 0.” This limitation is indefinite, because it is unclear how a pattern can exist, while having a width in one direction of 0.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, et al. (U.S. Patent Application Publication 2013/0143090 A1).
In reference to Claim 1, Hosoya teaches a rechargeable (i.e. secondary) battery (Figs. 1 and 3-4, paragraphs [0049]-[0070], with a specific Embodiment shown in Fig. 8, paragraphs [0076]-[0077]).
The battery of Hosoya comprises a first (positive) electrode 110 including a first coating part (corresponding to one of coating regions 115, Fig. 8, paragraph [0077]) and a first uncoated part disposed adjacent to the first coating part (corresponding to one of uncoated regions 114, Fig. 8, paragraph [0077]). This positive electrode is shown in Fig. 1A as layer 101 (paragraph [0051]).
The battery of Hosoya comprises a second (i.e. negative) electrode 103 (Fig. 1A, paragraph [0051]). 
Hosoya does not teach that the negative electrode of his invention necessarily comprises a second coating part and a second uncoated part disposed adjacent to the second coating part.
However, Hosoya further teaches that the negative electrodes of his invention may have the same form as the positive electrodes of his invention (paragraph [0070]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the negative electrode 103 of Hosoya to have identical structure to the structure shown in Fig. 8, because Hosoya teaches that the negative electrodes of his invention may have the same form as the positive electrodes of his invention.
Forming negative electrode 103 of Hosoya to have the structure shown in Fig. 8 teaches the limitations of Claim 1, wherein the second electrode includes a second coating part (corresponding to one of coating regions 115, Fig. 8, paragraph [0077]) and a second uncoated part disposed adjacent to the first coating part (corresponding to one of uncoated regions 114, Fig. 8, paragraph [0077]). 
The battery of Hosoya comprises a separator 102 interposed between the first electrode 101 and the second electrode 103 (Fig. 1A, paragraph [0051]).
The battery of Hosoya comprises a first electrode tab 106 electrically connected to the first electrode 101 (Fig. 1A, paragraph [0051]).
The battery of Hosoya comprises a second electrode tab 107 electrically connected to the second electrode 103 (Fig. 1A, paragraph [0051]).
	In the embodiment of Figs. 1, 3-4, and 8, Hosoya does not teach that the first and second electrode tabs 106/107 are necessarily metal.
	However, in a separate embodiment, Hosoya teaches that suitable materials for positive and negative electrode include corrosion-resistant metals (paragraph [0157]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first and second electrode tabs 106 and 107 from corrosion-resistant metal, because Hosoya teaches that corrosion resistant metal is a material suitable for use as conductive leads in a battery of his invention.
Forming the first and second electrode tabs 106 and 107 from corrosion-resistant metal teaches the limitations of Claim 1, wherein the first and second electrode tabs are metal.
Fig. 8 teaches that the first and second uncoated parts 114 include a stress buffering part 116 (paragraph [0077]).
These features meet the limitations of “stress buffering parts,” because stress is taught to be concentrated in items 116, which prevents stress-induced flaking of the active material from the electrode (paragraph [0077]). 
This disclosure teaches the limitations of Claim 2, wherein the stress buffering part has a plurality of patterns 116 has a shape of a quadrangle/polygon.
In reference to Claim 3, Hosoya teaches that each of the plurality of patterns has a first center axis (corresponding to the dashed line) and a second center axis (corresponding to the “into the plane” axis indicated by the dot) perpendicular to the first center axis, as indicated in the inset below.

    PNG
    media_image1.png
    272
    840
    media_image1.png
    Greyscale

	This disclosure teaches the limitations of Claim 4, wherein the first center axis has a length that is longer than the length of the second center axis.
This disclosure teaches the limitations of Claim 5, wherein the first center axis is disposed in a direction perpendicular to a direction in which the rechargeable battery is bent (as shown in Fig. 4B).
This disclosure teaches the limitations of Claim 6, wherein the length of the second center axis is 0.
In reference to Claim 7, Hosoya teaches a rechargeable (i.e. secondary) battery (Figs. 1 and 3-4, paragraphs [0049]-[0070], with a specific Embodiment shown in Fig. 8, paragraphs [0076]-[0077]).
The battery of Hosoya comprises a first (positive) electrode 110 including a first coating part (corresponding to the indicated region 115 in the inset of Fig. 8 below, paragraph [0077]), a first uncoated part disposed at one side of the first coating part (corresponding to the indicated uncoated region 114 in the inset of Fig. 8 below, paragraph [0077]), and a third uncoated part disposed at the other side of the first coating part (corresponding to the indicated uncoated region 114 in the inset of Fig. 8 below, paragraph [0077]). This positive electrode is shown in Fig. 1A as layer 101 (paragraph [0051]).
The battery of Hosoya comprises a second (i.e. negative) electrode 103 (Fig. 1A, paragraph [0051]). 
Hosoya does not teach that the negative electrode of his invention necessarily comprises a second coating part, a second uncoated part disposed at one side of the second coating part, and a fourth uncoated part disposed at the other side of the second coating part.
However, Hosoya further teaches that the negative electrodes of his invention may have the same form as the positive electrodes of his invention (paragraph [0070]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the negative electrode 103 of Hosoya to have identical structure to the structure shown in Fig. 8, because Hosoya teaches that the negative electrodes of his invention may have the same form as the positive electrodes of his invention.
Forming negative electrode 103 of Hosoya to have the structure shown in Fig. 8 teaches the limitations of Claim 7, wherein the second electrode includes a second coating part (corresponding to the indicated coating region 115 in the inset of Fig. 8 below, paragraph [0077]), a second uncoated part disposed on one side of the first coating part (corresponding to the indicated uncoated region 114 in the inset of Fig. 8 below, paragraph [0077]), and a fourth uncoated part disposed at the other side of the second coating part ((corresponding to the indicated uncoated region 114 in the inset of Fig. 8 below, paragraph [0077]).
The battery of Hosoya comprises a separator 102 interposed between the first electrode 101 and the second electrode 103 (Fig. 1A, paragraph [0051]).
The battery of Hosoya comprises a first electrode tab 106 electrically connected to the first electrode 101 (Fig. 1A, paragraph [0051]).
The battery of Hosoya comprises a second electrode tab 107 electrically connected to the second electrode 103 (Fig. 1A, paragraph [0051]).
	In the embodiment of Figs. 1, 3-4, and 8, Hosoya does not teach that the first and second electrode tabs 106/107 are necessarily metal.
	However, in a separate embodiment, Hosoya teaches that suitable materials for positive and negative electrode include corrosion-resistant metals (paragraph [0157]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first and second electrode tabs 106 and 107 from corrosion-resistant metal, because Hosoya teaches that corrosion resistant metal is a material suitable for use as conductive leads in a battery of his invention.
Forming the first and second electrode tabs 106 and 107 from corrosion-resistant metal teaches the limitations of Claim 7, wherein the first and second electrode tabs are metal.
Fig. 8 teaches that the first/second/third/fourth uncoated parts 114 include a stress buffering part 116 (paragraph [0077]).
These features meet the limitations of “stress buffering parts,” because stress is taught to be concentrated in items 116, which prevents stress-induced flaking of the active material from the electrode (paragraph [0077]). 

    PNG
    media_image2.png
    300
    802
    media_image2.png
    Greyscale

This disclosure teaches the limitations of Claim 8, wherein the stress buffering part has a plurality of patterns 116 has a shape of a quadrangle/polygon.
This disclosure teaches the limitations of Claim 13, wherein the first electrode tab 106 is connected to (i.e. electrically connected to) the first uncoated part.
This disclosure teaches the limitations of Claim 14, wherein the second electrode tab 107 is connected to (i.e. electrically connected to) the second uncoated part.
In reference to Claim 9, Hosoya teaches that each of the plurality of patterns has a first center axis (corresponding to the dashed line) and a second center axis (corresponding to the “into the plane” axis indicated by the dot) perpendicular to the first center axis, as indicated in the inset below.

    PNG
    media_image1.png
    272
    840
    media_image1.png
    Greyscale

	This disclosure teaches the limitations of Claim 10, wherein the first center axis has a length that is longer than the length of the second center axis.
This disclosure teaches the limitations of Claim 11, wherein the first center axis is disposed in a direction perpendicular to a direction in which the rechargeable battery is bent (as shown in Fig. 4B).
This disclosure teaches the limitations of Claim 12, wherein the length of the second center axis is 0.

7.	Claims 1, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, et al. (U.S. Patent Application Publication 2015/0111088 A1).
In reference to Claim 1, Hiroki teaches a rechargeable (secondary) battery (Fig. 2A-F, paragraphs [0094]-[0128]).
The battery of Hiroki comprises a first electrode 12 including a first coating part (i.e. a part that overlaps in plan view by separator 13) and a first uncoated part (i.e. a part that does not overlap in plan view by separator 13) disposed adjacent to the first coating part (Fig. 2B, paragraph [0095]).
The battery of Hiroki comprises a second electrode 14 including a second coating part (i.e. a part that overlaps in plan view by separator 13)  and a second uncoated part (i.e. a part that does not overlap in plan view by separator 13) disposed adjacent to the second coating part (Fig. 2B, paragraph [0095]).
The battery of Hiroki comprises a separator 13 interposed between the first electrode 12 and the second electrode 14 (Fig. 2B, paragraph [0095]).
The battery of Hiroki comprises a metal first electrode tab 16 electrically connected to the first electrode 12 (Fig. 2B, paragraph [0097]).
The battery of Hiroki comprises a metal second electrode tab 16 electrically connected to the second electrode 14 (Fig. 2B, paragraph [0097]).
In the embodiment of Fig. 2, Hiroki does not teach that at least one among the first uncoated part, the second uncoated part, the first electrode tab, and the second electrode tab includes a stress buffering part.
However, he teaches a separate embodiment (Fig. 6B, paragraphs [0136]-[0139]) in which the tab 16 contains a stress buffering part 25 (paragraph [0139]).
Hiroki teaches that this stress buffering part 25 provides the benefit of prevents the battery from being damaged, and provides long-term reliability (paragraph [0139]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the tab electrodes 16 of Hiroki to have the stress buffering structure 25 in Fig. 6B of Hiroki, because of the benefits of this structure taught by Hiroki.
Modifying the tab electrodes of the embodiment of Fig. 2A to have the structure shown in Fig. 6B teaches the limitations of Claim 1, wherein the first electrode tab and the second electrode tab both include a stress buffering part.
In reference to Claim 15, Hiroki as applied to Claim 1 teaches that the first electrode tab includes the stress buffering part 25.
Fig. 6B further teaches that the first electrode tab 16 has a length in a first direction, a width in a second direction, and a thickness in a third direction, the first, second, and directions each being perpendicular to each other, as shown in the inset below.
    PNG
    media_image3.png
    322
    746
    media_image3.png
    Greyscale

The inset above further teaches that the length of the first electrode tab is greater than the width of the first electrode tab, and the width of the first electrode tab is greater than the thickness of the first electrode tab.
The inset above further teaches that the stress buffering part 25 includes a plurality of patterns (each of which corresponds to one of the upwardly curved regions or downwardly-curved regions of item 25), each of the patterns being longer in the second direction than in the first direction.
	In reference to Claim 16, it is the Examiner’s position that, because items 25 are flexible, they are structurally capable of being folded in such a manner as to achieve the limitations of Claim 16. For example, items 25 may be bent in such a way that welded area 26 directly contacts the battery stack 12/13, as shown in Fig. 6B, causing items 25 to extend only in the third direction (i.e. extending above or below items16/26/12/13 in the third direction), thus having a width/dimension in the first direction of 0.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3425.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SADIE WHITE/Primary Examiner, Art Unit 1721